United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2047
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2011 appellant filed a timely appeal from the August 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established that he sustained a knee injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant has submitted new evidence with his appeal. However, the Board may only
review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On July 12, 2011 appellant, then a 55-year-old mail handler/pit operator, filed an
occupational disease claim attributing his meniscus tear and knee contusion to his employment.
He stated that his knee became so swollen that he could not walk and it would not bend for him
to use the forklift. Appellant noted that he first became aware of the conditions and their
relationship to his employment on June 29, 2011.
In support of his claim, appellant submitted several medical reports. The July 12, 2011
duty status report3 (Form CA-17) provided work restrictions and diagnoses of left knee contusion
and meniscal tear and noted the cause of the injury as jumping up and down from a forklift. The
June 29, 2011 discharge instructions from Dr. Steve Scherr, an attending Board-certified
physician at the Department of Veterans Affairs, VA Palo Alto HCS, diagnosed a mild left knee
contusion in the June 29, 2011 discharge instructions.
By letter dated July 21, 2011, OWCP informed appellant that the evidence of record was
insufficient to support his claim and advised him as to the type of medical and factual evidence
to submit. Appellant was given 30 days to submit the requested information to OWCP. No
evidence was submitted.
By decision dated August 23, 2011, OWCP denied appellant’s claim on the grounds that
fact of injury had not been established. Specifically, it found that the event, incident or accident
did not occur as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
OWCP regulations define the term occupational disease or illness as a condition
produced by the work environment over a period longer than a single workday or shift.7 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit: a detailed description of the employment factors or conditions,
3

The physician’s signature on the form is illegible.

4

Supra note 1.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

20 C.F.R. § 10.5(ee).

2

which the claimant believes caused or adversely affected the condition or conditions for which
compensation is claimed. If a claimant does establish an employment factor, he must submit
medical evidence showing that a medical condition was caused by such a factor.8 The medical
evidence required to establish causal relationship is generally rationalized medical opinion
evidence from a physician. The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has failed to establish that he sustained a knee injury in the
performance of duty. Appellant claimed that he sustained a left knee contusion and meniscal tear
due to his employment.
The Board notes that appellant did not submit a detailed factual statement regarding the
work factors alleged to have caused his left knee injury. Appellant referred to his left knee
becoming so swollen that he could not get up on the forklift or walk. No statement or
information was provided by him detailing the employment activities he believed contributed to
or caused his left knee condition.
As noted, to meet his burden of proof appellant must also submit rationalized medical
evidence. The only medical evidence submitted by him consist of a July 12, 2011 CA-17 form
diagnosing left knee contusion and meniscal tear and June 29, 2011 discharge instructions from
Dr. Scherr, an attending Board-certified physician, diagnosing a mild left knee contusion. A
rationalized medical opinion is one based on an accurate factual and medical background and
supported by rationale explaining causal relationship between a diagnosed condition and the
identified employment factors. Neither the CA-17 form nor the discharge instructions provide
any explanation of how the left knee contusion and meniscal tear were caused by or contributed
to appellant’s employment duties. The Board finds that he did not submit sufficient factual or
medical evidence to meet his burden of proof.10
Appellant may submit any new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a left knee condition in
the performance of duty.
8

C.D., Docket No. 09-1881 (issued April 20, 2010); Effie Morris, 44 ECAB 470 (1993).

9

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Solomon Polen, 51 ECAB
341 (2000).
10

See Roy L. Humphrey, 57 ECAB 238 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2011 is affirmed.
Issued: May 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

